Citation Nr: 0636646	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a neurological disorder 
involving the wrists and hands, claimed as bilateral carpal 
tunnel syndrome.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to April 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.

The case was previously remanded in January 2006 so that the 
veteran could be scheduled for a hearing before the Board.  
After the requested hearing was scheduled, however, the 
veteran cancelled his appearance and the case was returned to 
the Board.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The veteran claims entitlement to VA compensation for 
bilateral carpal tunnel syndrome.  His military records show 
that he served in the United States Army for almost 29 years, 
from August 1973 to April 2002, as a musician in a military 
band.  His records indicate that he was a pianist.  The 
veteran contends that the repetitive stress on his fingers, 
hands, and wrists that was associated with his duties as a 
musician contributed to his development of bilateral carpal 
tunnel syndrome.

While outpatient treatment reports for the period from late 
1992 to mid-2000 are available and associated with the 
evidence of record, a review of the claims file shows that a 
substantial portion of the veteran's service medical records 
are missing.  Notably absent are records of his final two 
years of active duty, from mid-2000 to his discharge in April 
2002.  The available service medical records contain no 
mention of treatment for, or a diagnosis of carpal tunnel 
syndrome.  

In support of his claim, the veteran has submitted an October 
2002 military hospital treatment report that refers to a 
prior history of carpal tunnel syndrome.  It is pertinent 
that this record, dated six months after the veteran's 
separation from service, is proximate to his period of active 
duty.  Despite this notation of a history of carpal tunnel 
syndrome so close to the veteran's long period of service, 
the veteran was not provided with a VA medical examination to 
determine the diagnosis and likely etiology of his reported 
carpal tunnel syndrome symptoms.  The case should be remanded 
for such an examination. 
  
The veteran has also submitted a private medical report from 
T.E.G., M.D., which shows treatment in August 2003 for 
complaints of numbness in the fingers of both hands.  
According to the veteran, these symptoms began approximately 
two years earlier, which would place their onset within the 
last two years of his period of military service (and within 
the period during for which there are no service medical 
records available for review).  Although Dr. T.E.G.'s report 
indicates that an electromyographic (EMG) study of the 
veteran's upper extremities was ordered so as to ascertain 
his neurological diagnosis, a review of the claims file shows 
that a report of the findings of the EMG study is not 
associated with the record.  As the EMG findings are germane 
to the issue on appeal, the case should be remanded so that 
the RO may attempt to obtain copies of the EMG study ordered 
by Dr. T.E.G. in August 2003.  (See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992): when reference is made to pertinent 
private medical records, VA is on notice of their existence 
and has a duty to assist the veteran in developing his claim 
by attempting to obtain the referenced private medical 
records.)

As noted above, a substantial portion of the veteran's 
service medical records are missing.  An August 2005 VA 
interoffice memorandum shows that a thorough attempt was made 
to obtain the veteran's complete service medical records, but 
that despite this effort no additional records were obtained.  
The veteran was contacted and asked to submit any additional 
service medical records in his possession, but he reported 
that he had no records to provide.  As the matter is being 
remanded, the RO should make another attempt to obtain any 
available service medical records.

In view of the above discussion, the Board finds that there 
is insufficient evidence at the present time to render an 
appellate decision in this case.  The United States Court of 
Appeals for Veterans Claims, in its decision in the case of 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), held that, 
in the absence of service medical records that are presumed 
to be destroyed or are otherwise unavailable for 
consideration, the Board has a heightened obligation to 
explain its findings and conclusions in its appellate 
determinations.  See 38 U.S.C.A. § 7104 (d)(1) (West Supp. 
2005).  Therefore, to ensure that the Board will be able to 
present a detailed analysis of the facts when adjudicating 
the merits of the veteran's claim, the case should be 
remanded so that all outstanding records that are pertinent 
to the claim may be obtained and associated with the 
evidence.  Thereafter, the veteran should be provided with a 
VA medical examination to determine his current diagnosis as 
to his claimed neurological disability (i.e., carpal tunnel 
syndrome) of both wrists and hands, and to obtain a nexus 
opinion addressing how this diagnosis relates, if at all, to 
his period of active duty.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the complete file of the veteran's 
service medical records through official 
channels.  All attempts to procure these 
records should be documented.  If the RO 
cannot obtain such records, a notation to 
that effect should be inserted in the 
file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
neurological complaints relating to his 
wrists, hands, and fingers, to include 
carpal tunnel syndrome, since his 
separation from service.  After the 
veteran has signed the appropriate 
releases, all outstanding records of 
pertinent medical treatment should be 
obtained and associated with the claims 
folder.  The records obtained should 
include, but are not limited to the 
report of an EMG study of the veteran's 
upper extremities that was conducted 
pursuant to an August 2003 request by 
the veteran's private physician, T.E.G., 
M.D.  All attempts to procure records 
should be documented in the file.  If 
the RO cannot obtain records identified 
by the veteran, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran should be scheduled for 
a VA medical examination to determine 
the nature and likely etiology of any 
current neurological problem (including 
carpal tunnel syndrome) involving the 
wrists and hands.  The veteran's claims 
folder must be reviewed in conjunction 
with the examination.  All tests deemed 
appropriate by the examiner must be 
performed.  The examiner should itemize 
the veteran's complaints and symptoms 
and indicate whether he currently has a 
neurological problem (including carpal 
tunnel syndrome) involving his wrists 
and hands.  For any condition diagnosed, 
the examiner should indicate whether it 
is unilateral or bilateral, and provide 
a medical opinion as to whether it is at 
least as likely as not that such 
disorder is related to some aspect of 
the veteran's period of active duty (to 
include years as a pianist), as opposed 
to some other aspect of his life 
(including alcohol use).  A complete 
rationale for any opinion must be 
provided.  If the examiner is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative (should he obtain one) 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


